DETAILED ACTION
This first non-final action is in response to the applicant’s preliminary amendment filed on 12/18/2020.  Claims 1-20 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received on 11/11/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.
Drawings
The drawings filed on 12/18/2020 are accepted.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 line 6 recites “at least onecharacter string” which should be corrected as “at least  one character string”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the to-be-anonymized character string” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second permutation character sequence” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the watermark ciphertext sequence” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the binary sequence” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second permutation character sequence” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the watermark ciphertext sequence” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the binary sequence” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Independent Claim 20 recites “A computer-readable storage medium, wherein the storage medium comprises at least one instruction…”, but applicant’s Specification has not exclusively limited the definition of “computer-readable storage medium” to statutory embodiments.  Pending claims are interpreted as broadly as their terms reasonably allow (See In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989)).  The broadest reasonable interpretation of a claim drawn to computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals in view of the ordinary and customary meaning of computer-readable media (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) “A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such a signal cannot be patentable subject matter”).  Because the full scope of Claim 20 as properly read in light of the disclosure encompasses non-statutory subject matter (i.e., because “computer-readable storage medium” includes propagating signals such as wireless media, a non-statutory signal, carrier wave, etc.), Claim 20 is rejected under 35 U.S.C. §101 for reciting non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9, 13, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattsson et al. (US 20150096040 A1, IDS submitted 05/05/2021, hereinafter Mattsson).
As to Claim 1:
Mattsson discloses an anonymization method (e.g. Mattsson method for tokenization of data [Abstract]; [0011]; [0012]), wherein the method comprises: 
receiving a data obtaining request of a first terminal, and obtaining target data based on the data obtaining request (e.g. Mattsson “FIG. 1 is a system diagram for a tokenization environment, according to one embodiment. The environment of FIG. 1 includes a sending client 100, a receiving client 105, and a token server 115, communicatively coupled via a network 110. Each of the sending client and the receiving client (the "clients", hereinafter) can be associated with a retailer, business, or other organization, though it should be noted that the clients can also be associated with individual users or any other suitable entity. The sending client can receive sensitive data, for instance a credit card number or other account number during the course of a transaction with a user, and can tokenize the sensitive data for transmission via the network to the receiving client.” [0023]; “the sending client 100 is configured to receive sensitive data and to tokenize the sensitive data for transmission to the receiving client 105. In such an embodiment, the sending client may be a payment terminal, the received sensitive data may be a credit card number, and the receiving client may be a credit card company server” [0026]);
determining behavior data generated when the target data is obtained (e.g. Mattsson “The security of tokenization can be further increased through the use of initialization vectors ("IVs"). An initialization vector is a string of data used to modify sensitive data prior to tokenizing the sensitive data…  IVs for use in tokenization, or can be generated based on, for instance, the identity of a user, the date/time of a requested tokenization operation, based on various tokenization parameters, and the like. Data modified by one or more IVs that is subsequently tokenized includes an extra layer of security--an unauthorized party that gains access to the token tables used to tokenized the modified data will be able to detokenize the tokenized data, but will be unable to de-modify the modified data without access to the IVs used to modify the data” [0020]); 
determining, based on the behavior data, a first permutation character sequence corresponding to the target data (e.g. Mattsson wherein the first permutation character sequence corresponds to a lookup table including an initialization vector - “Dynamic token lookup table ("DLT") tokenization operates similarly to SLT tokenization, but instead of using static tables for multiple tokenizations, a new token value is generated and included in a token table entry each time sensitive data is tokenized” [0018]; “a DLT can map portions of sensitive data being replaced by a token to a token. The DLT can include the entire sensitive data (including portions of the sensitive data that are not replaced by a token), and the DLT can indicate the portion of the sensitive data being replaced by the token and can map the portion to the token” [0019]-[0021]); and
anonymizing, based on the first permutation character sequence, a character string in the target data to generate anonymized target data, and outputting the anonymized target data (e.g. Mattsson tokenizing the input character string of the sensitive data based on lookup tables and initialization vectors to output tokenized data - “the term token refers to a string of characters mapped to an input string of characters in a token table, used as a substitute for the string of characters in the creation of tokenized data. A token can have the same number of characters as the string being replaced, or can have a different number of characters. Further, the token can have characters of the same type (such as numeric, symbolic, or alphanumeric characters) as the string of characters being replaced or characters of a different type” [0015]-[0019]; “Data modified by one or more IVs that is subsequently tokenized includes an extra layer of security--an unauthorized party that gains access to the token tables used to tokenized the modified data will be able to detokenize the tokenized data, but will be unable to de-modify the modified data without access to the IVs used to modify the data” [0020]).
As to Claim 2:
Mattsson discloses the method according to claim 1, wherein the behavior data comprises a user identifier of a user requesting to obtain the target data, a system time for obtaining the target data, and a system identifier of a system for obtaining the target data (e.g. Mattsson “The security of tokenization can be further increased through the use of initialization vectors ("IVs"). An initialization vector is a string of data used to modify sensitive data prior to tokenizing the sensitive data. Example sensitive data modification operations include performing linear or modulus addition on the IV and the sensitive data, performing logical operations on the sensitive data with the IV, encrypting the sensitive data using the IV as an encryption key, and the like. The IV can be a portion of the sensitive data. For example, for a 12-digit number, the last 4 digits can be used as an IV to modify the first 8 digits before tokenization. IVs can also be retrieved from an IV table, received from an external entity configured to provide IVs for use in tokenization, or can be generated based on, for instance, the identity of a user, the date/time of a requested tokenization operation, based on various tokenization parameters, and the like” [0020]).
As to Claim 6:
Mattsson discloses the method according to claim 1, wherein the anonymizing the to-be-anonymized character string in the target data based on the first permutation character sequence comprises:
sequentially replacing characters in the character string in the target data with characters in the first permutation character sequence, to obtain an anonymized character string (e.g. Mattsson “As used herein, the term token refers to a string of characters mapped to an input string of characters in a token table, used as a substitute for the string of characters in the creation of tokenized data. A token can have the same number of characters as the string being replaced, or can have a different number of characters. Further, the token can have characters of the same type (such as numeric, symbolic, or alphanumeric characters) as the string of characters being replaced or characters of a different type” [0015]; “Any type of tokenization can be used to perform the functionalities described herein. One such type of tokenization is static lookup table ("SLT") tokenization. SLT tokenization maps each possible input values (e.g., possible character combinations of a string of characters) to a particular token. An SLT includes a first column comprising permutations of input string values, and can include every possible input string value. The second column of an SLT includes tokens, with each associated with an input string value of the first column. Each token in the second column can be unique among the tokens in the second column. Optionally, the SLT can also include one or several additional columns with additional tokens mapped to the input string values of the first column, for example for use in subsequent tokenization operations” [0016]).
As to Claim 7:
Mattsson discloses the method according to claim 1, wherein the anonymizing the character string in the target data based on the first permutation character sequence comprises:
sequentially replacing characters in at least one character string in the target data with characters in the first permutation character sequence, to obtain permuted target data (e.g. Mattsson “As used herein, the term token refers to a string of characters mapped to an input string of characters in a token table, used as a substitute for the string of characters in the creation of tokenized data. A token can have the same number of characters as the string being replaced, or can have a different number of characters. Further, the token can have characters of the same type (such as numeric, symbolic, or alphanumeric characters) as the string of characters being replaced or characters of a different type” [0015]; “Any type of tokenization can be used to perform the functionalities described herein. One such type of tokenization is static lookup table ("SLT") tokenization. SLT tokenization maps each possible input values (e.g., possible character combinations of a string of characters) to a particular token. An SLT includes a first column comprising permutations of input string values, and can include every possible input string value. The second column of an SLT includes tokens, with each associated with an input string value of the first column. Each token in the second column can be unique among the tokens in the second column. Optionally, the SLT can also include one or several additional columns with additional tokens mapped to the input string values of the first column, for example for use in subsequent tokenization operations” [0016]); and
encrypting characters in the permuted target data based on a third encryption key and a preset format-preserving encryption algorithm, to obtain the anonymized target data (e.g. Mattsson “Tokenization can be combined with encryption for increased security, for example by encrypting sensitive data using a mathematically reversible cryptographic function (e.g., datatype-preserving encryption or DTP), a one-way non-reversible cryptographic function (e.g., a hash function with strong, secret salt), or a similar encryption before or after the tokenization of the sensitive data. Any suitable type of encryption can be used in the tokenization of data. A detailed explanation of the tokenization process can be found in U.S. patent application Ser. No. 13/595,439, filed Aug. 27, 2012, which is hereby incorporated by reference” [0014]; [0020]).
As to Claim 9:
Mattsson discloses the method according to claim 1, wherein the method further comprises: receiving a behavior data obtaining request of a second terminal, wherein the behavior data obtaining request of the second terminal carries the anonymized target data; and determining, based on the anonymized target data, the behavior data generated when the target data is obtained (e.g. Mattsson “The receiving client 105 includes an interface module 140, a detokenization module 145, a vector tables storage module 150, and a token tables storage module 155. In other embodiments, the receiving client includes components other than those illustrated in FIG. 1. The interface module is configured to perform operations similar to the interface module 120, for instance by receiving tokenized data from the sending client 100, to route received tokenized data to the detokenization module, and to receive and route vector tables, vector table columns, and token tables received from the token server 115 to the vector tables storage module and the token tables storage module. The detokenization module is configured to detokenize received tokenized data using vector tables, vector table columns, and token tables stored at the receiving client, and to request vector tables, vector table columns, and token tables from the token server as needed. In some embodiments, to detokenize received tokenized data, the detokenization module accesses the same vector tables, vector table columns, and token tables used by the tokenization module 125 to tokenize the data” [0030]).
As to Claim 13:
Mattsson discloses a device, wherein the device comprises: a processor, a memory, a communications interface, and a bus, wherein the memory, the processor, and the communications interface (e.g. Mattsson “computing device includes one or more processors, memory, storage, and networking components” [0024]; “apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored on a non-transitory computer readable medium… each coupled to a computer system bus” [0055]) are connected through the bus, the memory stores at least one programmable instruction (e.g. Mattsson “instructions of the present invention could be embodied in software, firmware or hardware” [0054]), and the processor invokes the at least one programmable instruction stored in the memory, to configure the device to:
receive a data obtaining request of a first terminal, and obtain target data based on the data obtaining request (e.g. Mattsson “FIG. 1 is a system diagram for a tokenization environment, according to one embodiment. The environment of FIG. 1 includes a sending client 100, a receiving client 105, and a token server 115, communicatively coupled via a network 110. Each of the sending client and the receiving client (the "clients", hereinafter) can be associated with a retailer, business, or other organization, though it should be noted that the clients can also be associated with individual users or any other suitable entity. The sending client can receive sensitive data, for instance a credit card number or other account number during the course of a transaction with a user, and can tokenize the sensitive data for transmission via the network to the receiving client.” [0023]; “the sending client 100 is configured to receive sensitive data and to tokenize the sensitive data for transmission to the receiving client 105. In such an embodiment, the sending client may be a payment terminal, the received sensitive data may be a credit card number, and the receiving client may be a credit card company server” [0026]);
determine behavior data generated when the target data is obtained (e.g. Mattsson “The security of tokenization can be further increased through the use of initialization vectors ("IVs"). An initialization vector is a string of data used to modify sensitive data prior to tokenizing the sensitive data…  IVs for use in tokenization, or can be generated based on, for instance, the identity of a user, the date/time of a requested tokenization operation, based on various tokenization parameters, and the like. Data modified by one or more IVs that is subsequently tokenized includes an extra layer of security--an unauthorized party that gains access to the token tables used to tokenized the modified data will be able to detokenize the tokenized data, but will be unable to de-modify the modified data without access to the IVs used to modify the data” [0020]); 
determine, based on the behavior data, a first permutation character sequence corresponding to the target data (e.g. Mattsson wherein the first permutation character sequence corresponds to a lookup table including an initialization vector - “Dynamic token lookup table ("DLT") tokenization operates similarly to SLT tokenization, but instead of using static tables for multiple tokenizations, a new token value is generated and included in a token table entry each time sensitive data is tokenized” [0018]; “a DLT can map portions of sensitive data being replaced by a token to a token. The DLT can include the entire sensitive data (including portions of the sensitive data that are not replaced by a token), and the DLT can indicate the portion of the sensitive data being replaced by the token and can map the portion to the token” [0019]-[0021]); and
anonymize, based on the first permutation character sequence, a character string in the target data to generate anonymized target data, and outputting the anonymized target data (e.g. Mattsson tokenizing the input character string of the sensitive data based on lookup tables and initialization vectors to output tokenized data - “the term token refers to a string of characters mapped to an input string of characters in a token table, used as a substitute for the string of characters in the creation of tokenized data. A token can have the same number of characters as the string being replaced, or can have a different number of characters. Further, the token can have characters of the same type (such as numeric, symbolic, or alphanumeric characters) as the string of characters being replaced or characters of a different type” [0015]-[0019]; “Data modified by one or more IVs that is subsequently tokenized includes an extra layer of security--an unauthorized party that gains access to the token tables used to tokenized the modified data will be able to detokenize the tokenized data, but will be unable to de-modify the modified data without access to the IVs used to modify the data” [0020]).
As to Claim 17:
Mattsson discloses the device according to claim 13, wherein the processor invokes the at least one programmable instruction stored in the memory to further configure the device to:
sequentially replace characters in the character string in the target data with characters in the first permutation character sequence, to obtain an anonymized character string (e.g. Mattsson “As used herein, the term token refers to a string of characters mapped to an input string of characters in a token table, used as a substitute for the string of characters in the creation of tokenized data. A token can have the same number of characters as the string being replaced, or can have a different number of characters. Further, the token can have characters of the same type (such as numeric, symbolic, or alphanumeric characters) as the string of characters being replaced or characters of a different type” [0015]; “Any type of tokenization can be used to perform the functionalities described herein. One such type of tokenization is static lookup table ("SLT") tokenization. SLT tokenization maps each possible input values (e.g., possible character combinations of a string of characters) to a particular token. An SLT includes a first column comprising permutations of input string values, and can include every possible input string value. The second column of an SLT includes tokens, with each associated with an input string value of the first column. Each token in the second column can be unique among the tokens in the second column. Optionally, the SLT can also include one or several additional columns with additional tokens mapped to the input string values of the first column, for example for use in subsequent tokenization operations” [0016]).

As to Claim 18:
Mattsson discloses the device according to claim 13, wherein the processor invokes the at least one programmable instruction stored in the memory to further configure the device to: receive a behavior data obtaining request of a second terminal, wherein the behavior data obtaining request of the second terminal carries the anonymized target data; and determine, based on the anonymized target data, the behavior data generated when the target data is obtained (e.g. Mattsson “The receiving client 105 includes an interface module 140, a detokenization module 145, a vector tables storage module 150, and a token tables storage module 155. In other embodiments, the receiving client includes components other than those illustrated in FIG. 1. The interface module is configured to perform operations similar to the interface module 120, for instance by receiving tokenized data from the sending client 100, to route received tokenized data to the detokenization module, and to receive and route vector tables, vector table columns, and token tables received from the token server 115 to the vector tables storage module and the token tables storage module. The detokenization module is configured to detokenize received tokenized data using vector tables, vector table columns, and token tables stored at the receiving client, and to request vector tables, vector table columns, and token tables from the token server as needed. In some embodiments, to detokenize received tokenized data, the detokenization module accesses the same vector tables, vector table columns, and token tables used by the tokenization module 125 to tokenize the data” [0030]).

As to Claim 20:
Mattsson discloses a computer-readable storage medium, wherein the storage medium comprises at least one instruction, and when the at least one instruction is run on a computer, the computer is enabled to perform the method according to claim 1 (e.g. Mattsson “a general-purpose computer selectively activated or reconfigured by a computer program stored on a non-transitory computer readable medium that can be accessed by the computer” [0055]; [0052]; [0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Palgon et al. (US 8458487 B1, IDS submitted 05/05/2021, hereinafter Palgon).
As to Claim 8:
Mattsson discloses the method according to claim 1, but does not specifically disclose:
receiving a login request of the first terminal, wherein the login request carries a user account and a login password of a user; performing permission verification on the user based on the user account and the login password; and when the permission verification succeeds, allowing the first terminal to perform a login operation.
However, the analogous art Palgon does disclose receiving a login request of the first terminal, wherein the login request carries a user account and a login password of a user (e.g. “access may require verification, through for example, a user name, and password” [column 12 lines 34-35]; [column 4 lines 44-56]); performing permission verification on the user based on the user account and the login password (e.g. “The security component 122 determines whether the requesting client is authorized” [column 12 lines 12-22]); and when the permission verification succeeds, allowing the first terminal to perform a login operation (e.g. Palgon “In response to proper authorization for the sensitive data, the method further involves accessing the secure database using the token of the tokenized data string to determine whether there is an entry in the secure database corresponding to the input data string, and in response to a determination that the secure database contains such an entry, retrieving the sensitive data. Such a function call result in the return of the sensitive data to the calling client process” [column 4 lines 44-56]).  Mattsson and Palgon are analogous art because they are from the same field of endeavor secure tokenization of sensitive data.
(e.g. Palgon, “access may require verification, through for example, a user name, and password” [column 12 lines 34-35]; “steps of the method are carried out in response to provision of a detokenize or "Reveal" function call from a calling client process in association with the tokenized data string. Such a method involves determining whether the calling client process has authorization to retrieve the sensitive data. In response to proper authorization for the sensitive data, the method further involves accessing the secure database using the token of the tokenized data string to determine whether there is an entry in the secure database corresponding to the input data string, and in response to a determination that the secure database contains such an entry, retrieving the sensitive data. Such a function call result in the return of the sensitive data to the calling client process” [column 4 lines 44-56]; “At step 420, the security component 122 receives a request for retrieving the input string corresponding to a tokenized string. The security component 122 determines whether the requesting client is authorized, at step 422 and also determines the client's access rights, at step 424. If the access rights are sufficient, the method 400 looks up the secure database 128 at step 426 and retrieves the corresponding input string at step 428. The input string may be in encrypted form in the secure database 128, and may require decryption. The decrypted input string is then returned to the requesting client” [column 12 lines 12-22]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Mattsson and Palgon before him or her, to modify the disclosure of Mattsson with the teachings of Palgon to include receiving a login request of the first terminal, wherein the login request carries a user account and a login password of a user; performing permission verification on the user based on the user account and the login password; and when the permission verification succeeds, allowing the first terminal to perform a login operation as claimed because Mattsson teaches a method and system for tokenization of sensitive data by replacing sequences of characters (Mattsson [Abstract]-[0050]) which could be controlled by a client authorization process (Palgon [column 4 lines 44-56]; [column 12 lines 12-22]; [column 12 lines 34-35]).  The suggestion/motivation for doing so would have been to require provision of appropriate security credentials or authorization (Palgon [column 3 lines 11-12]).  Therefore, it would have been obvious to combine Mattsson and Palgon to obtain the invention as specified in the instant claim(s).
Allowable Subject Matter
Claims 3-5, 10-12, 14-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome the 35 U.S.C. 112(b) rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Balakrishnan et al. (US 20080118150 A1) is cited for data obfuscation of text using entity detection and replacement using a hash table.
Seppanen (US 20080181405 A1) is cited for anonymization of user identifications associated with traffic measurement data using a block cipher.
Tock et al. (US 8726398 B1) is cited for anonymizing data that is to be transmitted to a destination computing device based on a strategy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

10.22.2022